DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 has been placed in record and considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US# 2021/0077337 hereinafter Kim).

(a display apparatus having a plurality of pixels is frequently used as a visual information output apparatus., Para. 0005; and when a user has a certain weakened sense, for example, when the user is visually impaired, it is necessary to output information through tactile sense., Para. 0033) comprising:
(a) a housing defining an outward-facing surface (the information output apparatus 1000 may include a housing 1002 for protecting the plurality of information output units IU1 to IU9, and the housing 1002 may include a via hole 1002a that corresponds to each of the information output units., Para. 0268, Figs. 1 and 13); and
(b) a pixel unit coupled to the housing (a display apparatus having a plurality of pixels is frequently used as a visual information output apparatus., Para. 0005), the pixel unit comprising:
(i) a tactile element (110, Fig. 1) arranged for movement between an extended position where a portion of the tactile element extends outward from the outward-facing surface and a retracted position where the tactile element is arranged at or inward of the outward- facing surface (the expression unit 110 may be moved to protrude in one direction, and a user may sense the movement of the expression unit 110 through a tactile or visual sense., Para. 0049, Fig. 1 and Para. 0280, Figs. 14-15);
(ii) a latch (stopper part 2470, Figs. 14-15) pivotably coupled to the housing (stopper part 2470 is part of output apparatus 2000, thus being coupled to the housing for allowing the rotational movement of driving controller 2490, Paras. 0280-0290, Figs. 14-15); and
(iii) an actuator (driving unit 2400, Fig. 14) coupled to the housing and configured to generate a magnetic field to induce rotation of a magnetic element coupled to the latch for driving rotation of the latch between a locked position corresponding to the extended position of the tactile element and an unlocked position corresponding to the retracted position of the tactile (The driving unit 2400 may be moved, for example, as described in the above-described embodiments, may be moved through a magnetic field generated by a current flowing through the coil unit.),
wherein the latch (stopper part 2470, Figs. 14-15) is configured to force the tactile element (2110, Figs. 14-15) to move from the retracted position to the extended position with rotation of the latch from the unlocked position to the locked position, and wherein the latch blocks movement of the tactile element from the extended position toward the retracted position with the latch in the locked position (the stopper part 2470 may become a barrier against the supporting surface 2112 of the expression unit 2110 and may be resistance to the continuous angular movement in one direction of the driving unit 2400, and, as shown in FIG. 15, the stopper part 2470 becomes a barrier against the protrusion region PT, and may be a resistance to the continuous angular movement in one direction of the driving unit 2400., Paras. 0280 and 0290, Figs. 14-15.).
Referring to claim 7, Kim discloses further comprising a magnetic element coupled to the tactile element, and wherein the magnetic element coupled to the tactile element is magnetically attracted toward the magnetic element coupled to the latch (an expression unit 210' may include an expression surface 211' and a support surface 212', and may include a magnetic body IMT therein.  The expression unit 210' may be driven through the driving unit 240 more efficiently by using the magnetic body IMT of the expression unit 210', and the power consumption may be reduced., Para. 0242, Fig. 11B).
Referring to claim 8, Kim discloses wherein the latch engages with the housing and/or the actuator in the locked position to limit rotation of the latch (the stopper part 2470 may become a barrier against the supporting surface 2112 of the expression unit 2110 and may be resistance to the continuous angular movement in one direction of the driving unit 2400, and, as shown in FIG. 15, the stopper part 2470 becomes a barrier against the protrusion region PT, and may be a resistance to the continuous angular movement in one direction of the driving unit 2400., Paras. 0280 and 0290, Figs. 14-15.).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Kim discloses further a plurality of pixel units coupled to the housing and arranged in at least one row and/or at least one column along the outward-facing surface (the information output apparatus 1000 may include a housing 1002 for protecting the plurality of information output units IU1 to IU9, and the housing 1002 may include a via hole 1002a that corresponds to each of the information output units., Para. 0268, Fig. 13).
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2021/0077337 hereinafter Kim) in view Souluer (US# 6,827,512 hereinafter Souluer).

In an analogous art, Souluer discloses wherein an arm (61, 62, 63; Figs. 3-6) of the tactile element (54, 55, 56; Figs. 3-6) is pivotably coupled to the housing and terminates in an engagement portion, and wherein the engagement portion extends outward from the outward-facing surface in the extended position of the tactile element (54, 55, 56; Figs. 3-6) and is arranged at or inward of the outward-facing surface in the retracted position of the tactile element (Each pin 54, 55, 56 has a shaft 61, 62, 63 “as arms”, respectively, which is connected to a respective coupler 57, 58, 59 of each respective motor 40, 41, 42, as illustrated in FIG. 3., Col. 3 lines 59-62; and Stop means is shown in a first preferred embodiment comprising stops 70, 71 provided for limiting the rotation of the coupler 58 to control the position of the pin 55 and regulate the pin position from a first position where the pin 55 is positioned to extend above the guide block surface 29 (FIG. 6) and a second position where the pin 55 is lowered to a position below the guide block surface 29 (FIG. 4), Col. 4 lines 26-40, Figs. 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Souluer to the system of Kim in order to provide a display unit that is user-friendly, simple to construct and inexpensive to manufacture.
Referring to claim 3, Kim as modified by Souluer discloses wherein the latch (motor 41; Fig. 3) includes a body portion (coupler 58; Fig. 3) pivotably coupled to the housing and a cam portion (cam pin 65; Fig. 3) extending from the body portion (65 extends from 58; Fig. 3), and wherein the cam portion (cam pin 65; Fig. 3) is arranged to engage with the arm portion (62; Fig. 3) of the tactile element (pin 55; Fig. 3) with rotation of the latch (motor 41; Fig. 3) from the unlocked position toward the locked position to drive movement of the tactile element (pin 55; Fig. 3) from the retracted position toward the extended position (see Souluer; Stop means is shown in a first preferred embodiment comprising stops 70, 71 provided for limiting the rotation of the coupler 58 to control the position of the pin 55 and regulate the pin position from a first position where the pin 55 is positioned to extend above the guide block surface 29 (FIG. 6) and a second position where the pin 55 is lowered to a position below the guide block surface 29, Col. 4 lines 26-40, Figs. 4-6).
Referring to claim 4, Kim as modified by Souluer discloses wherein the cam portion (cam pin 65; Fig. 3) of the latch (motor 41; Fig. 3) engages with the arm portion (62; Fig. 3) of the tactile element (pin 55; Fig. 3) in the locked position to block movement of the tactile element (pin 55; Fig. 3) from the extended position toward the retracted position (see Souluer; Stop means is shown in a first preferred embodiment comprising stops 70, 71 provided for limiting the rotation of the coupler 58 to control the position of the pin 55 and regulate the pin position from a first position where the pin 55 is positioned to extend above the guide block surface 29 (FIG. 6) and a second position where the pin 55 is lowered to a position below the guide block surface 29, Col. 4 lines 26-40, Figs. 4-6).
Referring to claim 5, Kim as modified by Souluer discloses wherein an arm of the tactile element is pivotably coupled to the latch and terminates in an engagement portion, wherein the engagement portion extends outward from the outward-facing surface in the extended position of the tactile element and is arranged at or inward of the outward-facing surface in the retracted position of the tactile element, and wherein the arm of the tactile element engages with the latch during rotation of the latch from the unlocked position to the locked position to drive movement of the tactile element from the retracted position toward the extended position (see Souluer; Each pin 54, 55, 56 has a shaft 61, 62, 63 as “arms”, respectively, which is connected to a respective coupler 57, 58, 59 of each respective motor 40, 41, 42, as illustrated in FIG. 3., Col. 3 lines 59-62; and Stop means is shown in a first preferred embodiment comprising stops 70, 71 provided for limiting the rotation of the coupler 58 to control the position of the pin 55 and regulate the pin position from a first position where the pin 55 is positioned to extend above the guide block surface 29 (FIG. 6) and a second position where the pin 55 is lowered to a position below the guide block surface 29 (FIG. 4), Col. 4 lines 26-40, Figs. 4-6).
Referring to claim 6, Kim as modified by Souluer discloses wherein a link is pivotably coupled to the tactile element and pivotably coupled to the latch, and wherein the link engages with the tactile element and the latch during rotation of the latch from the unlocked position to the locked position to drive movement of the tactile element from the retracted position toward the extended position (see Souluer; Each pin 54, 55, 56 has a shaft 61, 62, 63 “as links”, respectively, which is connected to a respective coupler 57, 58, 59 of each respective motor 40, 41, 42, as illustrated in FIG. 3., Col. 3 lines 59-62; and Stop means is shown in a first preferred embodiment comprising stops 70, 71 provided for limiting the rotation of the coupler 58 to control the position of the pin 55 and regulate the pin position from a first position where the pin 55 is positioned to extend above the guide block surface 29 (FIG. 6) and a second position where the pin 55 is lowered to a position below the guide block surface 29 (FIG. 4), Col. 4 lines 26-40, Figs. 4-6).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 11, Kim discloses wherein the latch engages a leg (170, Fig. 2) with rotation of the latch to the unlocked position to force the tactile element toward the retracted position (Para. 0121).
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Referring to claim 14, Kim as modified by Souluer discloses wherein the actuator is aligned with a pivot point of the latch, and wherein a pivot point of the tactile element is laterally offset from the latch and the actuator (see Souluer; pin 55 is offset laterally with cam pin 65 of motor 41 “latch”, Figs. 4-6).
Referring to claim 15, Kim as modified by Souluer discloses wherein a pivot point of the latch is laterally offset from the actuator, and wherein a pivot point of the tactile element is laterally offset from the actuator and from the pivot point of the latch (see Souluer; pin 55 is offset laterally with cam pin 65 of motor 41 “latch”, Figs. 4-6).
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claims 3 and 4 combined.
Referring to claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624